Citation Nr: 1624142	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  09-04 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of an old healed stress fracture of the right femur. 


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1997 to April 1997.
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO). 

This case has been on appeal for such a long time period due to VA's multiple attempts to provide the Veteran with a hearing.  A hearing before the Board sitting at the RO was scheduled in April 2010; she requested that the hearing be postponed due to a work conflict.  Another hearing was scheduled in November 2011; she requested that the hearing again be postponed as she had a conflicting medical appointment.  Another hearing was scheduled in May 2012; she requested that the hearing again be rescheduled until after December 2012 as she was in the late stages of a high-risk pregnancy.  A hearing before the Board sitting at the RO was scheduled in April 2015; the Veteran's representative then withdrew the request for a hearing. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The RO awarded the Veteran a 10 percent rating for the right femur disability based on complaints of pain.  Although the Veteran contends that she is entitled to a higher rating based on her complaints alone, the objective treatment record to date has failed to demonstrate symptoms beyond pain that could be used as a basis for an increased rating.  In making such a finding, the Board acknowledges that the treatment record has not been updated since April 2007, and the Veteran has not been afforded a VA examination since March 2007.  In such an instance, it is appropriate to remand the claim to update the record to adequately rate the Veteran's service-connected disability. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA records for treatment at VA facilities including, but not limited to, the VA New York Harbor Healthcare System (VA NY HHS) since April 5, 2007. 

2.  Contact the Veteran to determine if there are any additional treating sources other than the VA NY HHS.  If so obtain appropriate authorizations and obtain those records. 

All efforts to obtain private and/or VA treatment records should be documented for the claims file.  If any records are available, written documentation should be made to that affect and associated with the claims file. 

3.  After the above development is completed, schedule the Veteran a VA examination to evaluate the current severity of her right femur disability. 

4.  Then, readjudicate the issue on appeal.  If the benefit on appeal remains denied, issue the Veteran and her representative a Supplemental Statement of the Case and appropriate time to respond.

The Veteran, who is the appellant, has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



